Cobb, J.
Upon the trial of an action for damages against a railroad company it appeared that the plaintiff was injured by being knocked from a moving train in the yard of the defendant by an electric-light pole which was erected too near the track, that the plaintiff was a yardmaster in the employ of the defendant, and that not only were his duties as yardmaster and his familiarity with the yard such as to charge him with knowledge of the location of the pole, but there was evidence tending to show that he had actual knowledge of its location. Held, that the plaintiff was not entitled to recover, and a nonsuit was properly awarded in the case. See East Tenn. Rwy. Co. v. Head, 92 Ga. 723; Walker v. Atlanta & West Point Railroad Co., 103 Ga. 820; Blackstone v. Railway Co., 105 Ga. 381, 383.

Judgment affirmed.


All the Justices concurring.